Bs

oO S&S Ss NH MU

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-mc-80208-VKD Document 3 Filed 08/22/19 Page 1 of 2

DAVID L. ANDERSON (CABN 149604) Ee

United States Attorney

SARA WINSLOW (DCBN 457643) I QL E i»)
Chief, Civil Division
MICHAEL T. PYLE (CABN 172954) AUG 2? Wig
Assistant United States Attorney

150 Almaden Boulevard, Suite 900 NoRGLBAR Us SOONG
San Jose, California 95113 HEIN 5 os STR Sr OF CLT
Telephone: (408) 535-5087 SAN Jose” SMFORNIA

FAX: (408) 535-5081
Email: michael.t-pyle@usdo].gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

   
 

REQUEST FROM THE DISTRICT COU!
OF LUGANO, SWITZERLAND FOR
INFORMATION FROM OATH HOLDINGS
INC.

DECLARATION OF AUSA MICHAEL T. PYLE
IN SUPPORT OF APPLICATION FOR ORDER
PURSUANT TO 28 U.S.C. § 1782

RE Marta Jankovska v. PKB Privatbank S.A..,
REF NO. OR.2016.233

 

 

 

I, Michael T. Pyle, declare:

1. Iam an Assistant United States Attorney in the Northern District of California.

2. This declaration is submitted in support of the United States’ application for an order
pursuant to 28 U.S.C. § 1782 concerning a request made by the District Court of Lugano, Switzerland
for information from Oath Holdings Inc. (“Oath Holdings’’).

3. By means of an e-mail! I sent on June 27, 2019 to the legal process e-mail for Oath Holdings
(legal. poc@verizonmedia.com), I sent Oath Holdings a letter asking whether Oath Holdings would
provide the requested information voluntarily. A true and correct copy of my June 27, 2019 e-mail and
letter is attached to my declaration as Exhibit 1. My e-mail enclosed a copy of the letter of request (only
the English translation) made by the District Court of Lugano, Switzerland. A true and correct copy of
the entire letter of request is attached to my declaration as Exhibit 2. | |

4, Although my letter had requested a response from Oath Holdings by July 16, 2019, { did not
receive any response by that date. However, on August 13, 2019, I received an e-mail from Oath

DECLARATION OF MICHAEL T. PYLE IN SUPPORT OF APPLICATION FOR ORDER PURSUANT
TO 28 U.S.C. § 1782 1

 
o Fo NY DH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-mc-80208-VKD Document 3 Filed 08/22/19 Page 2 of 2

Holdings stating that the request should be sent to a system for law enforcement submissions. A true
and correct copy of this e-mail is attached to my declaration as Exhibit 3. After reviewing the e-mail, I
believed that Oath Holdings had misconstrued the request, perhaps thinking I was an AUSA in the
ctiminal division seeking information for a criminal matter. On August 15, 2019, I sent an e-mail to
both the legal process e-mail for Oath Holdings and the law enforcement inquires e-mail for Oath
Holdings (lawenforcement-inquiries(@verizonmedia.com) enclosing an August 15, 2019 letter in which |
clarified that I am a Civil, not Criminal, AUSA, and that the Swiss litigation is a civil and not criminal
matter. A true and correct copy of my e-mail and letter are attached as Exhibit 4 to my declaration.

5. Later in the day on August 15, 2019, I received a response from Oath Holdings stating:
“Greetings, You will need a subpoena. Oath Holdings Inc. (“Oath”) (formerly Yahoo Holdings, Inc.)
accepts service of valid legal process via one of the means below.” The e-mail provides an address in
Sunnyvale, California for Oath Holdings and states service by Federal Express or Certified Mail would
be acceptable. A true and correct copy of this e-mail is attached as Exhibit 5 to my declaration.

6. Attached as Exhibit 6 to my declaration is the form of subpoena J plan to serve on Oath
Holdings if the Court signs the accompanying proposed order. I would need to add the case number and
sign the subpoena, and I would give Oath Holdings at least 30 days to respond to the subpoena. The
subpoena is not requesting the content of any e-mail communication from Oath Holdings.

I declare under penalty of perjury that the foregoing is true to the best of my knowledge and

belief. Executed on August 22, 2019, at San Jose, California.

me filed Tf

MICHAEL T. PYLE

DECLARATION OF MICHAEL T. PYLE IN SUPPORT OF APPLICATION FOR ORDER PURSUANT
TO 28 ULS.C. § 1782 2

 

 
